DETAILED ACTION
Claims 1-3, 5-10, 12-17, 19 and 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 18 January 2022 has been entered.
Response to Amendment
With regard to the Final Office Action from 02 December 2021, the Applicant has filed a response on 18 January 2022.
Claims 6, 7, 13, 14 and 20 were previously rejected under 35 U.S.C. 112(b) for the presence of limitations with insufficient antecedent bases. The claims have been amended to correct these issues and the Examiner hereby withdraws the rejection.
Response to Arguments
With regard to the 35 U.S.C. 112(d) rejection given to claims 6, 13 and 20, the Applicant has amended the claims to include the limitation “wherein executing the audio assistance further comprises also executing a visual assistance to the user that displays a notification to the user before the user experiences the identified environmental factor that notifies user of the identified environmental factor.” It is indicated that this amendment corrects the alleged issue under 35 U.S.C. § 112(d) (Remarks: page 8 par 7). The Examiner however disagrees.
The claim limitations here recite “wherein executing the audio assistance further comprises also executing a visual assistance to the user that displays a notification …” First ignoring the lack of antecedent basis raised by the presence of the “the audio assistance,” the claim limitation here seems to rise from the limitation present in claim 1 (as well as independent claims 8 and 15) regarding “executing an audio accommodation method …” In these claims 6, 13 and 20, an audio assistance is to be performed, but the limitation diverges to incorporating a visual assistance as a part of the audio assistance. A visual assistance is not a form of audio assistance, thereby showing a divergence and broadening of the subject matter of the claim.
The Examiner hereby maintains the 35 U.S.C. 112(d) rejection.
Claim Objections
Claim 20 is objected to because of the following informalities:
this claim depends upon itself.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claims 6, 13 and 20 recite the limitation “… executing the audio assistance further …” There is insufficient antecedent basis for this limitation in the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.
Claims 6, 13 and 20 recite the limitation:
… wherein executing the audio assistance further comprises also executing a visual assistance to the user …
The claims here appear to continue on from the limitation in their respective independent claims, which state:
executing an audio accommodation method …
As an accommodation method, claims 6, 13 and 20 appear to provide an audio assistance which further comprises executing a visual assistance to the user. This visual assistance however contradicts the accommodation method that’s presented in their independent claims. The independent claims provide an audio accommodation, and a visual assistance is not a form of audio accommodation. Also, a visual assistance is not a form of an audio assistance. The claim limitation in this case diverge from the initially presented limitation. This indicates that claims 6, 13 and 20 broaden the indicated limitation of an audio accommodation, to include a visual assistance.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claims 6, 13 and 20 are hereby rejected under 35 U.S.C. 112(d).
Allowable Subject Matter
Claims 1-3, 5, 8-10, 12, 15-17 and 19 are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
MIHAILIDIS et al (US 2013/0100268 A1) provides teaching for turning off certain appliances that could exacerbate an adverse situation upon the detection of a adverse event [0107].
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657